Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed November 15, 2021 has been entered.
The rejections under 35 U.S.C. §§ 112(b), 102(a)(2) and 103 are withdrawn in response to the amendment.
All rejections having been withdrawn, this Application is now in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Contrast CT image generation model using CT image of PET/CT” by Kim et al. teaches generating contrast CT images using a CT image using deep learning, to define lymph node metastasis in the CT image. 
	 “Image Synthesis in Multi-Contrast MRI with Conditional Generative Adversarial Networks” by Dar et al. teaches utilizing conditional generative adversarial networks to synthesize multi-contrast MRI.  Datasets containing data from healthy subjects as well as a dataset containing data from patients with a brain tumor were utilized for training, validation and testing.  The document does not describe synthesizing a contrast enhanced medical image comprising one or more synthesized contrast enhanced regions of pathological tissue, based on an input medical image of healthy tissue.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665